Citation Nr: 1443388	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, to include folliculitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to January 1990, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for PTSD, a skin condition, bilateral hearing loss and tinnitus.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  A skin disease is not the result of, or aggravated by, a disease or injury in active military service. 

3.  The Veteran does not have hearing loss for VA compensation purposes.

4.  Tinnitus is not the result of, or aggravated by, a disease or injury in active military service.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

2.  A skin disease, to include folliculitis, was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.317.

3.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 1117; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.385 (2013).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 1117; 38 C.F.R. § 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in January and February 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  Social Security Administration records have also been associated with the file.  The Veteran was also afforded VA examinations in connection with his claims which, taken together, are fully adequate to decide the claims decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinion provided.  

In this regard, that some of the copies of the Veteran service treatment records are of poor quality.  The custodian of these records has acknowledged this problem, but has also reported that these are the best available.  It does not appear that efforts to obtain better quality records would have any likelihood of success. Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Applicable Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Secretary has recoginized nine infectious diseases and there long term health consequences as subject to presumptive service connection under 38 C.F.R. § 3.317(c),(d).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records indicate that the Veteran was seen in service for tinea versicolor, and possible dermatitis and heat rash.  There was no indication of hearing loss, tinnitus or a psychiatric disability in service.

The Veteran has currently diagnosed folliculitis, tinnitus, and various psychiatric disorders, but not PTSD.   

In connection with his PTSD claim, the Veteran was afforded VA examinations dated in November 2010and January 2013.  A January 2013 psychiatric evaluation is also of record, along with the Veteran treatment records.  

The November 2010 examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  After examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  In this regard, the examiner noted that the Veteran may be presenting with other mental disorders other than PTSD and recommended further testing and/or treatment.

An additional VA examination dated in January 2013 likewise determined that the Veteran did not meet the criteria for a diagnosis of TPSD.  After reviewing the Veteran claims file and examining the Veteran, the Veteran was diagnosed with depressive disorder and schizoid personality disorder.  A review of the Veteran's medical history noted other diagnoses, including mood disorder, anxiety disorder, and schizophrenia.  However, after examination the examiner found that the Veteran did not meet the full criteria for a diagnosis of schizophrenia, but did meet the criteria for schizoid personality.  The examiner offered no nexus opinion regarding the diagnosed disorders.  

A January 2013 psychiatric evaluation is also of record.  The Veteran was diagnosed with personality disorder, NOS with avoidant and schizoid features.  The examiner stated that the Veteran served in combat and first demonstrated psychiatric symptoms at that time.  

The Veteran's outpatient treatment records do not indicate findings of PTSD and a March 2013 PTSD screen was negative.

With respect to the Veteran's skin claim, he was afforded a VA examination in February 2010.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The Veteran reported that he had dry patches of scaly, itchy skin on his neck and back when he was in boot camp.  He stated that it was treated with medication and improved.  He also indicated that he had had itchy pruritic rashes along the neck and shaving line off and on.  Treatment with hydrocortisone helped.  The Veteran indicated that he had never seen a dermatologist.  On examination, the Veteran was found to have a tiny area in the left lateral neck with small lesions consistent with folliculitis, mildly pruritic per the Veteran.  No other lesions were noted.  No nexus opinion was offered.

In an addendum opinion dated in October 2012, a medic al professional noted that review of the service treatment records revealed that the Veteran was seen in July 1989 for scaling patches on the face and neck with some pigmentary changes consistent with tinea versicolor.  He was again seen in September 1989 for a facial rash, with pigmentary changes, indicated to be some type of tinea rash.  The examiner stated that tinea was a fungal lesion.  It was also noted that the Veteran was seen in service for possible dermatitis or heat rash.  The examiner noted that the February 2010 examiner mentioned no pigmentary changes and that the only finding was a tiny area on the left lateral neck with small lesions consistent with folliculitis.  The examiner concluded that it was less likely than not that the folliculitis noted in the February 2010 examination was related to the references of tinea versicolor in service.

In connection with the hearing loss and tinnitus claims, the Veteran was afforded a VA examination in February 2010.  The Veteran denied any significant hearing problems, but did report intermittent tinnitus, typically occurring twice a week for about 15 minutes.  The Veteran indicated that he first noticed it about a year earlier.  The Veteran reported noise exposure from service with a tank assault unit and loud weapons without the use of hearing protection.  After examination, the Veteran was not found to have hearing loss for VA purposes.  The examiner reviewed the Veteran service treatment records, but found them poorly copied and unreadable.  He noted that the Veteran did not have hearing loss that was considered disabling under VA regulations and that the hearing loss and tinnitus were not as least as likely as not related to his military service.  

The Veteran's post-service treatment records were also reviewed, but do not indicate that the Veteran's claimed skin and hearing disorders were related to military service.  Social Security Administration records are dated since 2009.  They do not mention PTSD (although they not other mental disorders), hearing loss, skin disease or tinnitus.

Analysis

The Veteran has not exhibited hearing loss for VA compensation purposes either in service or since separation from active duty.  Nor has he ever been found to have met the criteria for a diagnosis of PTSD.  Absent a showing of current disability, service connection is not for application.  Braymer v. Derwinski, 3 Vet. App. 223, 225 (1992); Calusa v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

In addition, tinnitus was not reported in service and the Veteran indicated that it had its onset many years after service.  The VA examiner concluded that it was not related to military noise exposure.  

Although the Veteran was diagnosed as having folliculitis on examination, the October 2012 examiner found that this condition was not related to the diagnosed skin disorders noted in service, because of the different etiologies of the in-service and post-service diseases.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peace, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Steel v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners each indicated that the Veteran's records were reviewed.  After examination and review, the examiners each provided definite opinions supported by reasoned rationales.  As such, the opinions in this case are highly probative.  

The Veteran has essentially contended that he has the claimed disorders and they are related to his service.  He is competent to report symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Le evidence can establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has current PTSD or hearing loss for VA purposes requires medical expertise.  PTSD is diagnosed in accordance with specific criteria that must be interpreted by mental health professionals.  See AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.125, 4.130 (2013).  To determine whether a veteran meets the criteria for hearing loss as a disability for VA purposes, there must be testing by a licensed audiologist.  See 38 C.F.R. § 4.85 (2013).  

The Veteran is competent to report tinnitus and he has reported that disability currently.  He has not; however, reported that it was present in service or for many years after service; and there is no other evidence of tinnitus prior to the current claim.  

It would require medical expertise to say that the currently diagnosed skin conditions are related to the different skin conditions present in military service.  The VA examiner's opinion demonstrates that it would be necessary to understand the causes of the various conditions.  Hence, the Veteran's contention that the skin conditions are related is not competent.

Tinnitus and hearing loss may be considered chronic diseases as organic diseases of the nervous system.  The Veteran could not benefit from the presumptions afforded chronic diseases, because they were not manifested in service or to a degree of 10 percent within one year of discharge from service; and there is no evidence of a continuity of symptomatology extending back to service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 1117

The Veteran had qualifying service in the Southwest Asia Theater of Operations and is entitled to the presumptions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, cited above.  These presumptions could not service to establish service connection for hearing loss because that condition has never been shown to be present to a degree of 10 percent or more (setting aside questions of whether hearing loss could be an undiagnosed illness or a medically unexplained chronic multisymptom illness).  See 38 C.F.R. § 4.86-87 (2013).

PTSD is a diagnosed illness, and by definition has an understood etiology in that it arises from experiencing an emotional stressor.  DSM-IV.  The Board will consider service connection for other psychiatric disabilities on the basis of Persian Gulf Service, following the remand development specified below.

The VA examiner explained the etiology of the current diagnosed skin condition; hence it is not an undiagnosed illness or a chronic a medically unexplained illness.

Tinnitus is a diagnosed illness.  The Veteran contends that it arose as a result of noise exposure, and as such would not be medically unexplained.  It is also a single symptom, and could not be considered a multisymptom illness.

Finally, none of the claimed diseases and disabilities are among the infectious diseases for which service connection may be presumed under 38 C.F.R. § 3.317.

In summary, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.

Service connection for a skin condition, to include folliculitis, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

The Veteran was diagnosed with depressive disorder in a January 2013 VA examination.  He has also been diagnosed with mood disorder, anxiety disorder, and schizophrenia, along with personality disorders.  The January 2013 VA examiner did not offer a nexus opinion regarding the diagnosed depression.  The Board also notes that the January 2013 psychiatric evaluation indicated that the Veteran first manifested psychiatric symptoms in service.  In addition, the Board notes that a January 2013 VA treatment note diagnosed chronic schizophrenia.  In that report, the Veteran's mother indicated that she noticed a change in the Veteran's behavior after discharge from the Marine Corps.  

Based on the foregoing, this matter should be remanded for additional opinion, to include whether the Veteran has psychiatric disorders, other than PTSD, that are related to or had their onset in military service.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, updated VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Arrange for a VA examination for the purpose of determining whether the Veteran has a psychiatric disability other than PTSD that is related to military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should: 

(a)  Identify all psychiatric disabilities present since 2009.  

(b)  State whether psychiatric disabilities present at any time since 2009 had their onset during active duty, within one year of active duty, or were otherwise caused or aggravated by events in the Veteran's military service.  The examiner should comment on the Veteran's service, post-service medical treatment records, and previous VA examination reports.

(c)  State whether has psychiatric disability from a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner should provide reasons for all opinions.  If the examiner f cannot provide an opinion without resorting to speculation, the examiner must explain the reasons for the inability to provide the opinion and whether there is additional evidence that would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


